Citation Nr: 0125239	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  97-12 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for chondromalacia patella of the left knee.

2.  Entitlement to a compensable disability rating for 
plantar myofasciitis secondary to pes planus of the left foot 
with mild pronation and a mild calcaneal spur.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from January 1986 to January 
1996.  These matters come to the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision the RO denied entitlement to service 
connection for low back strain, a right knee disorder, and 
hemorrhoids.  The RO also granted service connection for 
patellofemoral pain syndrome of the left knee, rated as 
10 percent disabling, and plantar myofascitis of the left 
foot, rated as non-compensable.  The veteran submitted a 
notice of disagreement with the April 1996 determination.

The RO provided the veteran a statement of the case 
pertaining to the ratings assigned for the left knee and left 
foot disabilities in April 1997, and the veteran perfected an 
appeal of those issues.  His case was previously before the 
Board in December 1997, at which time the Board remanded the 
case to the RO for additional development and clarification 
of the issues on appeal.  In March 1999 the RO issued a 
statement of the case regarding the denials of service 
connection for a right knee disorder, a low back disorder, 
and hemorrhoids.  The veteran did not submit a substantive 
appeal on those issues, and the Board finds that the issues 
of entitlement to service connection for a right knee 
disorder, a low back disorder, and hemorrhoids are not within 
its jurisdiction.  38 U.S.C.A. § 7105 (West 1991); Roy v. 
Brown, 5 Vet. App. 554 (1993); 38 C.F.R. § 20.200 (2001).  

The Board notes that in a March 2001 rating decision the RO 
granted service connection for mild degenerative changes of 
the right knee and hemorrhoids.  In that rating decision the 
RO also re-defined the left knee disability as chondromalacia 
patella.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him VA medical 
examinations in order to assist him in substantiating his 
claim for VA compensation benefits.

2.  The symptoms of chondromalacia patella of the left knee 
include pain, crepitus, effusion, and limited endurance, with 
no limitation of motion or instability.

3.  The plantar myofascitis of the left foot is essentially 
asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent for chondromalacia patella of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.20, 4.27, 4.40, 4.45, 
4.59, 4.71, Plate II, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, and 5261 (2001).

2.  The criteria for a compensable disability rating for 
plantar myofascitis of the left foot are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.20, 4.27, 4.31, 4.40, 4.71, 
Plate II, 4.71a, Diagnostic Codes 5003, 5021, 5271, and 5276 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that in August 
1986 he injured his left knee in a motorcycle accident.  An 
X-ray study was negative, and the injury was diagnosed as a 
contusion of the left knee, which was treated by casting and 
physical therapy.  He again received treatment for left knee 
pain in January 1988, August 1988, July 1995, and August 
1995, that was assessed as chronic patellofemoral pain or 
chondromalacia patella.  Examination of the knee in September 
1995 showed tenderness to palpation in the medial femoral 
compartment and the inferior pole of the patella, full range 
of motion, no instability, and mild patellofemoral crepitus.  
An X-ray study of the knee at that time revealed a defect in 
the medial femoral compartment secondary to an old trauma.  

In January 1996 the veteran reported that the left knee 
disorder did not cause any limitation in his activities, but 
that he had to decrease walking due to pain.  Examination 
revealed that he walked with a normal gait, with slightly 
pronated feet.  The range of motion of the knee was full, 
with crepitus and mild patellar tenderness with flexion.  
There was mild atrophy of the vastus medialus oblique muscle 
bilaterally, right greater than left, and medial facet 
tenderness on palpation.  His complaints were then assessed 
as mild patellofemoral pain syndrome, and he was given a 
course of knee exercises.

In August 1990 the veteran complained of pain in the left 
foot when standing, which had occurred after he was water 
skiing.  An X-ray study of the left foot was then normal, and 
his complaints were attributed to plantar fasciitis.  He 
again received treatment for plantar fasciitis in September 
1990, at which time he was given orthotic inserts for his 
shoes.  The service medical records make no further reference 
to left foot pain, and no relevant abnormalities were found 
during his last physical examination in May 1995.

During a March 1996 VA examination the veteran reported being 
fully employed as an electronics technician.  He complained 
of intermittent pain and minimal swelling in the medial 
aspect of the left knee, but denied experiencing any locking 
or instability.  He stated that the knee complaints did not 
affect the activities of daily living.  He also reported 
having intermittent pain in the left foot, which was 
dependent on how much time he spent on his feet.  On 
examination he stood with normal posture and walked with a 
normal gait, and the examiner described him as heavily 
muscled with no evidence of wasting.  There was bilateral pes 
planus of the feet with mild pronation, left slightly greater 
than right.  Examination revealed no pain to palpation of the 
left foot, other than at the insertion of the long plantar 
ligament with the calcaneus, which the examiner attributed to 
a possible spur.  The examination was otherwise negative.  
The range of motion of the left foot, ankle, and toes was 
full, unrestricted, and asymptomatic on examination.

The veteran was able to squat and rise and walk on his heels 
and toes without difficulty.  The examiner found medial facet 
and joint line tenderness when examining the left knee, but 
there was no tenderness to patella tap or movement.  The 
veteran was able to fully extend the left knee, with no 
hyperextension, and flex the knee to 120 degrees.  The 
collateral ligaments were taut, and there was no evidence of 
knee instability.  The McMurray's test was slightly positive 
over the medial meniscus, and an X-ray study was negative.  
The examiner provided diagnoses of mild medial patellofemoral 
syndrome and mild medial compartment disease, and plantar 
myofascitis secondary to pes planus with mild pronation and a 
possible calcaneal spur.

VA treatment records indicate that in July 1996 the veteran 
complained of pain in the left knee of three weeks in 
duration, and an X-ray study then showed the knee to be 
normal.  He again complained of pain and moderate swelling in 
the left knee, primarily over the medial joint line, in 
October 1996.  He denied that the knee locked or gave way.  A 
magnetic resonance image (MRI) of the left knee then 
disclosed a tiny subchondral bone island in the lateral 
femoral condyle, small joint effusion, a small popliteal 
cyst, and Grade II linear intrasubstance signal changes in 
the posterior horn of the medial meniscus without a frank 
meniscus tear.

The veteran again complained of chronic left knee pain in 
January 1999.  Although a physical examination was then 
performed, the report of the findings is not legible.

The RO provided the veteran an additional VA orthopedic 
examination in April 2000, at which time he was working as an 
electrician.  He reported having pain under the left kneecap 
if he stood for a prolonged period, but the most problem he 
had with his knee occurred when he was skiing.  He stated 
that he rarely had pain in the left foot, which sometimes 
occurred with standing for a long time.

On examination the veteran was able to fully flex and extend 
the left knee without discomfort.  Muscle strength in the 
lower extremities was 5/5, and the examiner found the knee to 
be stable with no evidence of anterior or posterior drawer 
sign and no evidence of weakness in the medial or lateral 
collateral ligaments.  There was tenderness to palpation of 
the knee, especially with compression of the kneecap and 
along the anterior medial joint line, and a trace of 
effusion.  The range of motion of the left ankle was full, 
with no pain demonstrated on palpation of the foot.  There 
was no evidence of swelling or edema in the foot.

The examiner stated that the veteran reported having very 
little residual difficulty with the plantar fasciitis, and 
had rarely used shoe inserts since he left service.  He had 
problems with the left knee on occasion, including when 
skiing, carrying objects, or ambulating a distance.  The 
examiner referenced a notation in the medical chart that the 
veteran had traumatic arthritis in the patellofemoral area of 
the left knee, but an X-ray study in April 2000 showed no 
abnormalities.  The examiner provided diagnoses of traumatic 
chondromalacia patella of the medial facet of the left knee; 
an unproven possible tear of the anterior horn of the medial 
meniscus; and a history of plantar fasciitis with little 
demonstrated clinical symptomatology.  The examiner indicated 
that the veteran's left knee was probably bothering him about 
10 percent more than previously.

Duty to Assist

The regulations pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence was recently 
revised.  Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159).  The change in the 
regulation is effective November 9, 2000, with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and applies to all claims 
filed on or after November 9, 2000, or filed previously but 
not yet final as of that date.  Holliday v. Principi, 14 Vet. 
App. 282-83 (2001), mot. for recons. denied, 14 Vet. App. 327 
(2001) (per curiam), motion for review en banc denied, No. 
99-1788 (U.S. Vet. App. May 24, 2001) (per curiam) (en banc).

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  In a claim for disability compensation, 
VA will provide a medical examination which includes a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  Duty to Assist, 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in notices dated in January 1998, July 
1998, and January 1999, which were re-mailed to his current 
address after the RO located him in April 1999.  The veteran 
did not respond to those notices.  The RO provided the 
veteran a statement of the case and supplemental statements 
of the case in June 1996, May 1997, and March 2001.  In those 
documents the RO informed the veteran of the regulatory 
requirements pertaining to the disability rating to be 
assigned for the left knee and left foot disabilities, and 
the rationale for not assigning higher ratings.  The 
veteran's representative has reviewed the claims file on 
multiple occasions, and did not indicate that the veteran had 
any additional evidence to submit.  The RO notified the 
veteran each time his case was sent to the Board, and 
informed him that any additional evidence that he had should 
be submitted to the Board.  The Board finds, therefore, that 
VA has fulfilled its obligation to inform the veteran of the 
evidence needed to substantiate his claim.

The RO has obtained VA and service department treatment 
records for the veteran, and provided him VA medical 
examinations in March 1996 and April 2000.  The veteran has 
not indicated the existence of any other evidence that is 
relevant to his appeal.  The Board concludes that all 
relevant evidence has been obtained for determining the 
merits of his appeal, and that VA has fulfilled its 
obligation to assist the veteran in substantiating his appeal 
of the assigned ratings.

Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If an 
unlisted condition is encountered it is rated under a closely 
related disease or injury in which the functions affected, 
the anatomical localization, and the symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  If the minimum 
schedular evaluation requires residuals and the schedule does 
not provide a no-percent evaluation, a no-percent evaluation 
is assigned when the required residuals are not shown.  
38 C.F.R. § 4.31.

The veteran has appealed the disability ratings initially 
assigned with the grants of service connection in April 1996.  
Because he has appealed the initial ratings, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  For 
the purpose of rating disabilities due to arthritis, the 
shoulder, elbow, wrist, hip, knee and ankle are considered 
major joints.  38 C.F.R. § 4.45.

Myositis and arthritis due to trauma, substantiated by X-ray 
findings, are to be rated as degenerative arthritis.  
Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  If the 
joint is affected by limitation of motion but the limitation 
of motion is non-compensable under the appropriate diagnostic 
code, a 10 percent rating applies for each such major joint 
affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent rating applies for X-ray 
evidence of involvement of two or more major joints.  A 
20 percent rating applies for X-ray evidence of involvement 
of two or more major joints, with occasional incapacitating 
exacerbations.  The 20 and 10 percent ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, and 5021.

With any form of arthritis, painful motion is an important 
factor of disability; the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Once the evidence is assembled, the 
Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 1991 and Supp. 2001); see Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 C.F.R. § 4.3.

Analysis

Chondromalacia Patella of the Left Knee

Diagnostic Code 5257 for other impairment of the knee with 
recurrent subluxation or lateral instability provides a 
10 percent disability rating for slight impairment, a 
20 percent rating for moderate impairment, and a 30 percent 
rating for severe impairment.  38 C.F.R. § 4.71a.

Diagnostic Code 5260 for limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 
60 degrees, a 10 percent rating where flexion is limited to 
45 degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees.  Diagnostic Code 5261 for limitation 
of extension of the leg provides a non-compensable rating if 
extension is limited to five degrees, a 10 percent rating if 
limited to 10 degrees, a 20 percent rating if limited to 
15 degrees, a 30 percent rating if limited to 20 degrees, a 
40 percent rating if limited to 30 degrees, and a 50 percent 
rating if limited to 45 degrees.  38 C.F.R. § 4.71a.  The 
normal range of motion of the knee is from zero degrees of 
extension to 130 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

The left knee disorder is manifested by pain, crepitus, 
effusion, and limited endurance, with full range of motion 
and no instability.  Since service connection was established 
in April 1996, the RO evaluated the left knee disability as 
an unlisted condition that was analogous to arthritis due to 
trauma.  38 C.F.R. §§ 4.20, 4.27.  Traumatic arthritis is 
rated as degenerative arthritis, which is evaluated based on 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5010.  A disability rating in excess of 10 percent 
is warranted based on limitation of motion if flexion of the 
knee is limited to 30 degrees, or if extension of the knee is 
limited to 15 degrees.  The medical evidence does not show 
that flexion of the left knee is limited to 30 degrees, or 
that extension is limited to 15 degrees, including any 
limitation of motion due to pain.  DeLuca, 8 Vet. App. 
at 202.  The Board finds, therefore, that the criteria for 
entitlement to a disability rating in excess of 10 percent 
based on limitation of motion are not met.

In accordance with Diagnostic Code 5257 for subluxation and 
instability of the knee, a 20 percent rating is applicable if 
the subluxation or instability of the knee is moderate.  None 
of the medical examinations have documented any subluxation 
or instability of the knee.  The Board finds, therefore, that 
entitlement to a disability rating in excess of 10 percent 
based on subluxation or instability is not shown.

According to Diagnostic Code 5003, a 10 percent rating 
applies for X-ray evidence of arthritis in a major joint that 
is non-compensable based on limitation of motion.  A 
10 percent rating is currently in effect for the left knee 
disorder pursuant to Diagnostic Codes 5003 and 5010.  
Although the veteran's left foot disorder has been evaluated 
as analogous to degenerative arthritis, the medical evidence 
does not document any X-ray evidence of arthritis in the left 
foot to support a 20 percent rating for X-ray evidence of 
involvement of two or more major joints, with occasional 
incapacitating exacerbations.  The Board finds, therefore, 
that the application of the provisions of Diagnostic Code 
5003 does not result in a higher disability rating.  See 
Hicks v. Brown, 8 Vet. App. 417 (1995).

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by 
the disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 
(1997).  The left knee disability results in pain and limited 
endurance of the joint.  In the absence of any limitation of 
motion, the Board finds that the functional limitations 
imposed by the left knee disability are appropriately 
compensated by the 10 percent rating that has been assigned 
under Diagnostic Code 5010.

VA's General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97.  The 
General Counsel subsequently clarified that opinion and held 
that in order to merit separate evaluations under Diagnostic 
Codes 5003 and 5257, the disability must meet the criteria 
for the minimum evaluation under both Diagnostic Codes 5257 
and 5003.  VAOPGCPREC 9-98.  The evidence does not show that 
the left knee disability is manifested by any instability to 
qualify for the minimum 10 percent rating under Diagnostic 
Code 5257.  The Board finds, therefore, that a separate 
rating based on instability is not warranted.

The minimum compensable rating for the joint, which is 
10 percent, has been assigned under Diagnostic Codes 5003 and 
5010.  The consideration of an increased rating based on the 
provisions of 38 C.F.R. § 4.59 is not warranted, since the 
veteran is in receipt of the minimum compensable evaluation 
for arthritis of the knee.  The Board finds, therefore, that 
the criteria for a disability rating in excess of 10 percent 
for the left knee disability have not been met since the 
initiation of the veteran's claim for service connection, and 
that the preponderance of the evidence is against the appeal 
to establish entitlement to a disability rating in excess of 
10 percent for chondromalacia patella of the left knee.  
Fenderson, 12 Vet. App. at 119.

Plantar Myofascitis Secondary to Pes Planus of the Left Foot

With the grant of service connection in April 1976, the RO 
evaluated the left foot disorder as an unlisted condition 
that was analogous to pes planus.  Diagnostic Code 5276 
pertaining to acquired flat foot provides a 50 percent rating 
for a bilateral disorder and a 30 percent rating for a 
unilateral disorder, if the disorder is pronounced, with 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.  A 30 percent rating (20 percent if 
unilateral) applies if the disorder is severe, with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  A 10 percent 
rating applies if the disorder is moderate, with the weight-
bearing line over or medial to the great toe, inward bowing 
of the tendo achillis, pain on manipulation and use of the 
feet, bilateral or unilateral.  The disorder is non-
compensable if mild, with symptoms relieved by a built-up 
shoe or arch support.  38 C.F.R. § 4.71a.

In the March 2001 rating decision the RO revised the 
diagnostic codes under which the left foot disability was 
evaluated to include Diagnostic Code 5021.  That diagnostic 
code pertains to myositis, which is evaluated as degenerative 
arthritis based on limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003 and 5021.

Diagnostic Code 5271 for limitation of motion of the ankle 
provides a 10 percent rating if the limitation is moderate, 
and a 20 percent rating if the limitation is marked.  
38 U.S.C.A. § 4.71a.  The normal range of motion of the ankle 
is 20 degrees of dorsiflexion and 45 degrees of plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

The left foot disorder is manifested by pes planus with mild 
pronation, a calcaneal spur, and complaints of intermittent 
pain with prolonged use, with normal, unrestricted range of 
motion of the left foot, ankle, and toes.  In accordance with 
Diagnostic Code 5276, a 10 percent rating applies if the foot 
disorder is moderate, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet.  38 C.F.R. § 4.71a.  
The examiner in April 1996 described the pes planus as mild, 
and did not document any deformity of the foot.  The VA 
treatment records are negative for any complaints pertaining 
to the feet, although the veteran received treatment for 
other impairments.  The examination in April 2000 revealed no 
abnormalities pertaining to the left foot.  In the absence of 
a clinical finding of moderate pes planus with foot 
deformity, the veteran's complaints of intermittent pain in 
the foot with prolonged use do not warrant a compensable 
rating pursuant to Diagnostic Code 5276.

Pursuant to Diagnostic Code 5271, a 10 percent rating is 
applicable if the limited motion of the ankle is moderate.  
38 C.F.R. § 4.71a.  None of the medical evidence documents 
any limitation of motion of the ankle, foot, or toes, 
including any limitation of motion due to pain.  DeLuca, 
8 Vet. App. at 202.  The criteria for a compensable rating 
based on limitation of motion are not, therefore, met.

As previously stated, the evaluation of a musculoskeletal 
disability requires consideration of all of the functional 
limitations imposed by the disorder.  Spurgeon, 10 Vet. App. 
at 194.  Those functional limitations, however, must be 
supported by adequate pathology.  38 C.F.R. § 4.40.  The 
veteran reported having intermittent pain in the left foot 
with prolonged use.  The examination of the left foot in 
April 1996 was negative except for a possible calcaneal spur, 
and the examiner in April 2000 found no clinically 
demonstrated symptomatology to support the veteran's 
complaints of pain.  The Board finds, therefore, that the 
veteran's complaints of pain are not supported by clinical 
evidence of left foot pathology.

Although the examiner in April 1996 provided a diagnosis of 
plantar myofascitis, the physical examination revealed no 
abnormalities other than a possible calcaneal spur.  The 
diagnosis of plantar myofascitis was, therefore, apparently 
based on the plantar fasciitis documented in the service 
medical records.  The examiner in April 2000 provided a 
diagnosis of plantar fasciitis only by history, in that there 
was apparently no current evidence of the disorder.  Because 
the diagnosis of plantar myofascitis is not supported by any 
clinical findings showing that the veteran has had that 
disorder since his separation from service, the Board finds 
that evaluation of that disorder as arthritis in accordance 
with 38 C.F.R. § 4.59 is not appropriate.  The Board finds, 
therefore, that the criteria for a compensable disability 
rating for the left foot disability have not been met since 
the initiation of the veteran's claim for service connection, 
and that the preponderance of the evidence is against the 
appeal to establish entitlement to a compensable disability 
rating for plantar myofascitis secondary to pes planus of the 
left foot with mild pronation and a mild calcaneal spur.  
Fenderson, 12 Vet. App. at 119.

Extra-schedular Consideration

Increased ratings could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  
The evidence does not show that the veteran's service 
connected left knee and foot disorders have resulted in any 
hospitalizations.  In addition, the evidence does not show 
that the left knee and foot disabilities have caused any 
interference with employment.  In other words, there has been 
no showing that the application of the regular schedular 
criteria is impractical.  The Board finds, therefore, that 
remand of the case to the RO for referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of extra-schedular ratings 
is not appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996).


ORDER

The appeal to establish entitlement to a disability rating in 
excess of 10 percent for chondromalacia patella of the left 
knee is denied.



The appeal to establish entitlement to a compensable 
disability rating for plantar myofascitis secondary to pes 
planus of the left foot with mild pronation and a mild 
calcaneal spur is denied.




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

